DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Schubert (US 4,567,866), Notturno (US 2,369,792), Calcaterra et al (US 1,430,491), Mallory (US 1,379,115) and Smith (US 4,203,406) teach a piston having a lower connecting rod and an upper connecting rod.  Scott (US 1,569,582) teaches a piston having a fixed upper connecting rod.  Velazquez (US 11,125,269) teaches a piston having supports that extend from a connecting rod to an interior wall of the piston skirt.  The prior art does not teach nor render obvious a piston having a piston skirt, an upper rod coupled to a piston head at one longitudinal end of the upper rod and fixed relative to the piston head, one or more supports extending between the upper rod and an interior portion of the piston skirt and a lower rod coupled to an opposite longitudinal end of the upper rod, the lower rod configured to pivot about the opposite longitudinal end of the upper rod, and the lower rod configured to be coupled to a crankshaft as recited in independent claim 1, a piston having an upper rod rotatably coupled to a central portion of the piston head at one longitudinal end of the upper rod and slidably coupled to an interior portion of an outer wall of the piston head, and a lower rod rotatably coupled to an opposite longitudinal end of the upper rod, the lower rod configured to pivot about the opposite longitudinal end of the rod and coupled to a crankshaft as recited in independent claim 9, and a method of forming a piston assembly comprising rotatably coupling an upper rod to a central portion of a piston head at a first longitudinal end of the upper rod, coupling the upper rod to an outer portion of the piston head through a shoe in slidable contact with a piston skirt extending from the piston head, and rotatably coupling a lower rod to a second longitudinal end of the upper rod and rotatably coupling the lower rod to a crankshaft as recited in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747